DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note

Examiner contacted Applicant representative discussing the content of the claims for speedy prosecution but no agreement has been reached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. Pub. No. US 20180060702 A1 in view of Chang et al. Pub. No. US 20160163035 A1.
	Regarding Claim 1,  Ma teaches a machine learning method (Para 17, machine learning techniques i.e., machine learning method) of a machine learning device (Fig. 2 and Para 31, Various DL model can be used as image classifiers, such as convolutional neural networks (CNN), deep belief networks, stacked denoising auto-encoders, or deep Boltzmann machines i.e., machine learning device) including a machine learning classifier (Para 17, certain pixels of a defect image can be more determinative than the others for detecting and/or classifying the defect image into different defect patterns i.e., machine learning classifier), the method comprising (Para 36, training process for learning based defect inspection): 
	receiving (Para 39 and Fig. 2 Step 202, At operation 202, a defect image associated with a known defect type is received), at the machine learning device (fig. 2 and Fig. 4 Para 36 and 37, training process for learning based defect inspection where training process 200 can be performed by software modules and the software modules can include machine-readable instructions that can be stored in a memory such as memory 401 i.e., the machine learning device), an image (Para 39 and Fig. 2 Step 202, a defect image) and first class information associated with the image (Para 23 and 39, a defect record as a result of an inspection (such as an optical or an E-beam inspection) of a target specimen (such as a wafer or a reticle). The defect image can be received from the defect inspection system as the objective, which is used as input for the training process i.e., first class information. The defect type associated with the defect image can be a known defect type (e.g., pre-determined by another classification process, or manually) i.e., class information associated with the image. The defect type can be used as a label for training the DL model);
	generating, at the machine learning device (Para 40 and Fig. 2 Step 204, At operation 204 (“component selection stage”), components ranked by significance are selected from the defect image i.e., generating, associated with the known defect type using the first learning technique i.e., machine learning device), second class information associated with the image by performing classification on the image (Para 40, Similar to operation 104 in classification process 100, operation 204 can select the most significant components from the defect image i.e., second class information associated with the image by using the machine learning classifier); and 
	after the second class information is generated (Para 41 and Step 206,  it is determined whether the defect image is correctly associated with the same known defect type based on the components ranked by significance i.e., after generation) updating, at the machine learning device (Para 41, by the computing device using the second learning technique i.e., updating, at the machine learning device), the machine learning classifier 


(Para 41, A defect type can be determined for the defect image based on the components ranked by significance from operation 204, using the second learning technique (such as a DL technique). Similar to operation 106 in the classification process 100 i.e., machine learning classifier ) based on whether the guide map is received (Para 40, At operation 204 (“component selection stage”), components ranked by significance are selected from the defect image associated with the known defect type using the first learning technique, by a computing device. Similar to operation 104 in classification process 100, operation 204 can select the most significant components from the defect image i.e., based on whether the guide map is received) by performing a first learning operation when a guide map (Parameters of the CNN model can include, for example, a number of layers and values of parameters for each layer refer to as guide map) is received and performing, at the machine learning device (Para 41,  Parameters of the CNN model can include, for example, a number of layers and values of parameters for each layer i.e., received together with the image and performing, at the machine learning device), a second learning operation different from the first learning operation when the guide map is not received  (Para 41, When the defect type determined based on the components ranked by significance does not match the known defect type, the defect image is not correctly associated with the same known defect type i.e., a second learning operation different from the first learning operation when the guide map is not received ). 
	Ma does not specifically teaches determining whether a guide map is received together with the image, wherein the guide map includes information for performing machine learning preferentially based on a portion of the image.
	However, in the same field of endeavor, Chang teaches systems and methods for defection classification in a semiconductor process i.e., first class information and second class information.
	Chang teaches a centralized system for collecting defect images from multiple tools in the deployment premises is provided. The defect images in inspection results across different semiconductor devices layer are pooled together to a centralized server i.e., determining whether a guide map is received together with the image. Images from different devices may be pooled together based defects similarity. This pooling reinforces the ability of the deep learning neural network to identify common patterns of defects and suppress the differences on trivial background among various types of defects i.e., performing machine learning. Chip manufacturers typically categorize defects based on the cause of defect, not on the defect appearance shown in inspection images i.e., preferentially based on a portion of the image. For example, two defects with a particle and some residue on each may be classified to the same category “affect from prior layer” simply because both the particle and residue come into the place as a result of imperfect process on previous layer. The system may comprise a component to map manufacturer defined class codes to a table of class codes based on human perception according to the process and device context information (Para 39).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Ma with the method of Chang so as to avoid unnecessary confusion or even contradiction in the process control of wafer manufacturing thus the system can automatically search useful features (see Chang Para 5). 
	Regarding Claim 2,  Ma teaches wherein the machine learning classifier is based on a convolutional neural network (CNN) (para 41). 
	Regarding Claim 3,  Ma teaches wherein the guide map assigns one of a first weight and a second weight to each pixel data of the image (Para 26). 
	Regarding Claim 4,  Ma teaches wherein the first learning operation updates, at the machine learning device, the machine learning classifier preferentially with reference to first pixel data, to which the first weight is assigned, rather than second pixel data to which the second weight is assigned (Para 25 and 26). 
	Regarding Claim 5,  Ma teaches wherein the guide map assigns one of three or more weights to each pixel data of the image (Para 27). 
	 Regarding Claim 13,  Ma teaches wherein the second learning operation includes: performing back propagation depending on a result of the classification (Para 41).  
	Regarding Claim 14,  Ma teaches wherein the image is an image of a semiconductor device, and wherein the guide map includes information of a position where a defect causing a fault of the semiconductor device occurs (Para 20 and 32). 
	Regarding Claim 15, it has been rejected for the same reasons as claim 1 and further Ma teaches a machine learning method (Para 17, machine learning techniques i.e., machine learning method) of a machine learning device (Fig. 2 and Para 31, Various DL model can be used as image classifiers, such as convolutional neural networks (CNN), deep belief networks, stacked denoising auto-encoders, or deep Boltzmann machines i.e., machine learning device) including a machine learning classifier (Para 17, certain pixels of a defect image can be more determinative than the others for detecting and/or classifying the defect image into different defect patterns i.e., machine learning classifier).
	Regarding Claim 19, it has been rejected for the same reasons as claim 1.
	Regarding Claim 20,  Ma teaches wherein, when the machine learning classifier is completely updated, the modem is further configured to transmit the machine learning classifier to a semiconductor defect classification device (Para 43).
Allowable Subject Matter
Claims 6-12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the first learning operation includes: calculating an activation map indicating specific pixel data to be preferentially referenced among pixel data associated with the image when the machine learning classifier generates the second class information; comparing the activation map and the guide map; and performing back propagation depending on a result of the classification and a result of the comparing”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 13-15, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647